Citation Nr: 1112964	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disorder; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disorder; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from July 1977 to August 1981 and from September 1984 to March 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied reopening the Veteran's claims of entitlement to service connection for right and left knee disorders.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in September 2009; a transcript of that hearing is of record.

In August 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A copy of the transcript of that hearing is also of record.


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for a right knee disorder; although notified of the denial in July 2004, the Veteran did not initiate an appeal.
      
2.  None of the new evidence associated with the claims file since the July 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disorder, or raises a reasonable possibility of substantiating that claim.
3.  In a July 2004 rating decision, the RO reopened and denied the Veteran's claim of entitlement to service connection for a left knee disorder; although notified of the denial in July 2004, the Veteran did not initiate an appeal.
      
4.  New evidence associated with the claims file since the July 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disorder, or raises a reasonable possibility of substantiating that claim.

5.  Evidence of record does not demonstrate that a left knee disorder was manifested during active service, was manifested within the first post-service year, or developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  The July 2004 RO rating decision that denied reopening the claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's denial is not new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for a right knee disorder, have not been met.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The July 2004 RO rating decision that reopened and denied entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).



4.  As evidence received since the RO's denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for a left knee disorder, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  A left knee disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  
In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As an initial matter, the Board has reopened the Veteran's claim of entitlement to service connection for a left knee disorder.  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

In this case, the notice letters provided to the Veteran in December 2007 and February 2008 included the criteria for reopening a previously denied claim of entitlement to service connection for a right disorder, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

However, to the extent that the RO did not clearly notify the Veteran of the evidence and information that was necessary to reopen his claim for entitlement to service connection for a right knee disorder or correctly identify the date of the last prior final rating decision, the Board finds any such error in notification to be harmless.

The Board observes that during the pendency of that claim, the Veteran has been represented by an accredited representative, who is well aware of the requirements of the VCAA and the elements needed to substantiate the Veteran's claim, and such representative has submitted argument during the course of this appeal.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).   In addition, the Veteran's testimony before the DRO and Board showed that he clearly had actual knowledge of what evidence was necessary to support his claim, including demonstrated actual knowledge of the basis of the previous final denial and evidence necessary to reopen the claim.  The fact that he needed to submit new and material evidence was referenced and acknowledged by the Veteran. 

As the record shows that the Veteran has actively participated in presenting arguments in support of his petition to reopen a claim of entitlement to service connection for a right knee disorder, and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue, the Board concludes that any 38 U.S.C.A. § 5103(a) - complaint notice error in this case did not preclude him from effectively participating in the processing of his claim.

As to the remaining service connection issue on appeal, the VCAA duty to notify was satisfied by way of a pre-adjudication letters sent to the Veteran by the RO in December 2007 and February 2008 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content for this issue.

With respect to the Dingess requirements, in December 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment and personnel records as well as VA treatment records and records from the Social Security Administration (SSA).  The Veteran submitted written statements discussing his contentions and VA treatment records.  In a December 2009 memorandum, the RO made a formal finding that VA treatment records from the VA Medical Center (VAMC) in Little Rock, Arkansas, dated from January 1989 to September 1993 were unavailable for review.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  During his September 2009 DRO hearing, the Veteran also specifically testified that private treatment records dated in 1989 from a hospital in Pine Bluff, Arkansas, were not available.

The Veteran was provided an opportunity to set forth his contentions during the hearings before a DRO in September 2009 and the undersigned in August 2010.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the August 2010 hearing, the undersigned discussed the Veteran's claims for benefits and the need to submit or identify new and material evidence to reopen the claims for service connection currently on appeal.  Such was also discussed at the September 2009 DRO hearing.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of either hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims, to include that new and material evidence consisted of casual relationship between the claimed left knee disorder and service as well as in-service treatment for a right knee disorder.  The Veteran, through his testimony, also demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

A duty to provide a medical examination or obtain a medical opinion only applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  As the Board finds below that new and material evidence has not been submitted to reopen the matter of entitlement to service connection for a right knee disorder on appeal, a remand for a VA examination is not warranted.  38 C.F.R. § 3.159(c)(4)(iii) (2010).

Next, a specific VA medical examination was obtained in January 2004 and a VA medical opinion was obtained in June 2004 pertinent to the service connection issue on appeal.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2004 VA medical opinion obtained in this case is more than adequate, as it was predicated on a full reading of the Veteran's claims file.  The VA medical opinion considers all of the pertinent evidence of record, to include service treatment records, service personnel records, and VA treatment records, and the statements of the appellant, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a left knee disorder on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II.  New and Material Evidence - Right and Left Knee Disorders

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Historically, the Veteran filed a claim for entitlement to service connection for a left knee injury in September 1992.  In a February 1993 rating decision, the RO denied entitlement to service connection for a left knee disorder, noting that the Veteran failed to report for a VA examination and that no residual disability was shown on his service separation examination. 

Within a year of that rating decision and before it was deemed final, the RO incorrectly adjudicated this issue, finding that no new and material evidence had been received in order to reopen the claim of entitlement to service connection for a left knee disorder in a March 1994 rating decision.  The RO also denied entitlement to service connection for a right knee disorder, noting that the record did not reveal any in-service treatment for a right knee disorder or any current right knee disorder was incurred in service. 

In December 2003, the Veteran sought to reopen his claims of entitlement to service connection for right and left knee disorders.  In a July 2004 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for a right knee disorder as evidence submitted was not new and material because it did not show that he was treated for a right knee disorder during service.  It also reopened and denied the claim of entitlement to service connection for a left knee disorder, finding that the evidence failed to show his current left knee arthritis was casually related to in-service findings of chondromalacia. 

Although notified of the July 2004 denials, the Veteran did not initiate an appeal of that determination.  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In November 2007, the Veteran again sought to reopen his claims of entitlement to service connection for right and left knee disorders.  

This appeal arises from the RO's May 2008 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claims for service connection for right and left knee disorders.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in these matters.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).
Evidence added to the claims file since the July 2004 denial includes statements from the Veteran and his representative; a November 2007 VA physician statement; VA treatment records dated from 1992 to 2009; SSA records; a September 2009 DRO hearing transcript; and an August 2010 Travel Board hearing transcript.

A September 1993 VA X-ray report listed an impression of radiographically normal right knee.  A June 2003 VA X-ray report revealed findings of wide knee joints, bony spurrings on the medial aspect of both knees and at the level of the right patella, and evidence of fluids in the suprapatellar recess of both knees. 

VA treatment notes dated in April 2004, September 2006, and October 2006 showed findings of left patellar laxity as well as tricompartmental degenerative joint disease of the knees (left greater than right).  VA X-ray reports dated in April and October 2004 revealed findings of mild degenerative joint disease in the left knee joint with possible loose body posteromedially along the tibial plateau, questionable chondrocalcinosis of the right knee joint, very minimal varus angulation, no significant joint space narrowing, and no acute fracture or bony abnormality. 

In a November 2007 statement, a VA physician indicated that the Veteran currently suffered from tricompartment osteoarthritis of the left knee (most prominent in the patella-femoral compartment), which was a result of a pre-existing, service connected condition.  It was further noted that he was being treated for right knee arthritis as well. 

During his September 2009 DRO hearing, the Veteran reported that he suffered from bilateral knee swelling in service.  He asserted that both knees were drained in service and that the physician indicated that he was going to start having knee problems in the future.  It was indicated that he is no longer working, can only walk a few blocks before needing to rest, can no longer bowl, and first sought treatment for knee swelling from a private treatment provider in 1989.  He stated that he uses pain medication, rest, and assistive devices (cane and brace) for knee treatment. 


VA treatment records dated from June 2007 to December 2007 revealed treatment for left knee arthralgia, multiple bouts of left knee effusion with aspiration, chondromalacia of the patella, and bilateral knee osteoarthritis.  A July 2007 VA X-ray report listed an impression of unchanged left knee degenerative joint disease with suggestion of left suprapatellar effusion.  An October 2007 VA X-ray report revealed findings of bilateral knee degenerative joint disease (tricompartmental, left greater than right, failed injections/anti-inflammatory medication). 

Additional VA treatment notes dated from March 2008 to July 2009 showed complaints of bilateral knee pain and findings of bilateral knee swelling, limitation of motion, left knee tenderness, questionable chondromalacia, significant bilateral knee degenerative joint disease refractory to early non-operative intervention, and bilateral knee osteoarthritis.  VA X-ray reports dated in March 2008 revealed findings of moderate severe osteoarthritis of the medial aspect of the left knee with one centimeter soft tissue calcification at that level as well as mild osteoarthritis of the right knee.  Treatment records dated from March to November 2008 showed that the Veteran received multiple Supartz injections to his knees.  VA X-ray reports dated in July 2009 revealed findings of narrowing and osteoarthritis of the left knee with widening of the lateral aspect of the knee joint and coxa vara deformity, two centimeter calcified loose body of posteromedial aspect of the left knee, and narrowing and osteoarthritis of the right knee medial aspect of the right knee joint and coxa vara deformity.

Records received from SSA in 2009 indicate that the Veteran was awarded benefits based on a primary diagnosis of osteoarthrosis and allied disorders.  

During the August 2010 Board hearing, the Veteran asserted that he did a lot of field work and exercises during active service as well as suffered bilateral knee swelling in service.  He further commented that shortly after service a private physician had told him his bilateral knee problems had been around for some years.  It was indicated that he was first diagnosed with arthritis in 2004, uses Oxycontin and a brace for current treatment, and was told by VA doctors from 1993 to the present that his knee disorders were related to in-service exercises.  

A.  Right Knee Disorder

As an initial matter, copies of VA treatment records and a January 2004 VA examination report are not considered "new" and are duplicative of evidence previously considered by the RO in the July 2004 rating decision.  

However, some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Unfortunately, none of this evidence is "material" for purposes of reopening the claim of service connection for a right knee disorder.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the July 2004 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim.  New evidence of record does not reflect any competent evidence of service incurrence of a right knee disorder or a causal relationship between the present right knee disorder and active service.

Statements from the Veteran and his representative revealed repeated contentions that the Veteran suffers from a current right knee disorder related to events during his active service, specifically treatment for knee complaints.  Aside from the fact that these assertions are, essentially, cumulative of such other assertions as were previously of record, the Board emphasizes that testimony simply reemphasizing the position previously considered in the prior final rating decision is not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998).

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of service connection for a right knee disorder has not been received.  As such, the requirements for reopening the claim are not met, and the July 2004 denial of the claim remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
B.  Left Knee Disorder

As noted above, copies of VA treatment records are not considered "new" and are duplicative of evidence previously considered by the RO in the July 2004 rating decision.  However, some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  

New evidence of record included the November 2007 VA physician statement that indicated that the Veteran currently suffered from tricompartment osteoarthritis of the left knee (most prominent in the patella-femoral compartment), which was a result of a pre-existing, service connected condition.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., the existence of a causal relationship between the currently diagnosed left knee osteoarthritis and left knee treatment incurred during service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for entitlement to service connection for a left knee disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Entitlement to Service Connection for Left Knee Disorder

Before turning to the merits of the Veteran's claim for service connection for a left knee disorder, the Board must determine if it would be prejudicial to the Veteran to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the record shows that the RO reopened the Veteran's claim in a May 2009 SOC as well as considered the claim on its merits.  To that extent, the Veteran and his representative have consistently argued the merits of the claim.  The Board therefore finds that it would not be prejudicial to the Veteran for it to address the merits of this claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

As an initial matter, the Board notes that the post-service VA treatment records dated from 2003 to 2009 and multiple VA examination reports did reflect findings of a left knee disorder identified as osteoarthritis or degenerative joint disease.  Shedden element (1) is therefore met.

Shedden element (2) is also satisfied as to this claim.  While the Veteran's March 1989 service separation examination report was void of any complaints or findings of a left knee disorder, clinical records dated in June 1988 and February 1989 detailed complaints of left knee pain and findings of left chondromalacia patellae (CMP).

A finding of a nexus between the Veteran's current left knee disorder and in-service treatment for left CMP is still needed to satisfy Shedden element (3).  In this case, evidence of diagnoses of a left knee disorder were first shown years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  


As noted above, in a November 2007 statement, a VA physician indicated that the Veteran currently suffered from tricompartment osteoarthritis of the left knee (most prominent in the patella-femoral compartment), which was a result of a pre-existing, service connected condition.  However, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In addition, the probative value of this statement is further diminished by the fact that his conclusion is not supported by any medical rationale.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight). 

Therefore, the Board finds that this opinion is not persuasive.  See also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Consequently, the Board notes that this evidence is insufficient to show that the currently diagnosed left knee disorder is causally related to in-service events. 

While the Veteran also testified that multiple other treatment providers verbally told him that his claimed left knee disorder was related to in-service events, he has not produced any such evidence.  Again, he was specifically advised and given the opportunity to submit such evidence.  Moreover, hearsay medical evidence does not constitute competent medical evidence.  Warren v. Brown, 6 Vet. App. 4 (1993); see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.").

By contrast, a VA physician concluded in his June 2004 VA medical opinion that the Veteran's current left knee degenerative joint disease was not at least as likely as not related to his in-service chondromalacia.  The examiner noted his extensive review of the claims file and cited a complete rationale for his stated opinion, acknowledging the Veteran's diagnosed in-service CMP of the left knee but indicating that CMP was a reversible condition with no relationship to osteoarthritis.

Under these circumstances, the Board concludes that the VA physician's June 2004 findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed left knee disorder was incurred as a result of in-service events, to include treatment for left CMP.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Evidence of record also includes the Veteran's statements asserting continuity of left knee symptomatology since discharge as well as a nexus between his claimed left knee disorder and in-service events.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to report left knee symptoms such as pain, limitation of motion, and swelling because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

The Board finds that the Veteran's reported history of left knee symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  While he stated that his current left knee disorder began in service, his service discharge examination report was absent of any complaints or findings of a left knee disorder.  Moreover, post-service evidence does not reflect any complaints or treatment related to the claimed left knee disorder until 2003, many years following his separation from active service in 1989.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 1992, almost three years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

The Board also does not find his statements concerning the etiology of his claimed left knee disorder to be credible, as they are inconsistent with probative and objective medical evidence of record which showed that his current left knee disorder was not a result of events in service.  Therefore, continuity of left knee symptomatology or a causal relationship between the Veteran's claimed left knee disorder and his active service has not been established, either through medical evidence or his statements.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claim for service connection for a left knee disorder must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

New and material evidence has not been received sufficient to reopen the previously denied claim of entitlement to service connection for a right knee disorder.

New and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for a left knee disorder; to that extent only the appeal is granted.

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


